Name: Commission Regulation (EEC) No 2516/82 of 14 September 1982 on the supply of common wheat flour and rolled oats for non-governmental organizations (NGO) as food aid
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 17 . 9 . 82No L 268 /34 Official Journal of the European Communities COMMISSION REGULATION (EEC) No 2516/82 of 14 September 1982 on the supply of common wheat flour and rolled oats for non-governmental organizations (NGO) as food aid Whereas it is necessary to provide for the carrying-out of this measure in accordance with the rules laid down by Commission Regulation (EEC) No 1974/80 of 22 July 1980 laying down general rules for the imple ­ mentation of certain food-aid operations involving cereal and rice products (6), as last amended by Regula ­ tion (EEC) No 3323/81 f7) ; whereas it is necessary to specify, for the purposes of the Community measure envisaged, the characteristics of the products to be supplied and the supply conditions which are set out in the Annexes to this Regulation ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2727/75 of 29 October 1975 on the common organi ­ zation of the market in cereals ('), as last amended by Regulation (EEC) No 1451 /82 (2), and in particular Article 28 thereof, Having regard to Council Regulation (EEC) No 2750/75 of 29 October 1975 fixing criteria for the mobilization of cereals intended as food aid (3), and in particular Article 6 thereof, Having regard to Council Regulation No 129 of 23 October 1962 on the value of the unit of account and the exchange rates to be applied for the purposes of the common agricultural politcy (4), as last amended by Regulation (EEC) No 2543/73 j5), and in particular Article 3 thereof, Having regard to the opinion of the Monetary Committee, Whereas, on 26 April 1982, the Council of the Euro ­ pean Communities expressed its intention to grant, under a Community measure, 10 000 tonnes of cereals for non-governmental organizations (NGO) under its food-aid programme for 1982 ; HAS ADOPTED THIS REGULATION : Article 1 The German intervention agency shall implement the mobilization and supply procedures in accordance with the provisions of Regulation (EEC) No 1974/80 and with the conditions laid down in the Annexes hereto . Article 2 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 14 September 1982 . For the Commission Poul DALSAGER Member of the Commission (') OJ No L 281 , 1 . 11 . 1975, p . 1 . (2) OJ No L 164, 14 . 6 . 1982, p . 1 . 3) OJ No L 281 , 1 . 11 . 1975, p . 89 . (4) OJ No 106, 30 . 10 . 1962, p . 2553/62. O OJ No L 263 , 19 . 9 . 1973, p. 1 . (&lt;) OJ No L 192, 26 . 7 . 1980, p . 11 . O OJ No L 334, 21 . 11 . 1981 , p. 27. 17. 9 . 82 Official Journal of the European Communities No L 268/35 ANNEX I 1 . Programme : 1982 2. Recipient : (CRS, Deutsche Welthungerhilfe, Caritas Neerlandica, Caritas Germanica, Protos) 3 . Place or country of destination : Haiti 4. Product to be mobilized : common wheat flour 5 . Total quantity : 3 650 tonnes (5 000 tonnes of cereals) 6 . Number of lots : five Lot 1 : CRS Deutsche Welthungerhilfe Caritas Neerlandica Caritas Germanica Protos 300 tonnes 50 tonnes 200 tonnes 400 tonnes 125 tonnes 1 075 tonnes Lot 2 : Deutsche Welthungerhilfe Caritas Neerlandica Caritas Germanica 50 tonnes 200 tonnes 400 tonnes 650 tonnes 125 tonnes 200 tonnes 400 tonnes 725 tonnes Lot 3 : Protos Caritas Neerlandica Caritas Germanica Lot 4 : Caritas Neerlandica Caritas Germanica Lot 5 : Caritas Neerlandica Caritas Germanica 200 tonnes 400 tonnes 600 tonnes 200 tonnes 400 tonnes 600 tonnes 7. Intervention agency responsible for conducting the procedure : Bundesanstalt fÃ ¼r landwirtschaftliche Marktordnung (BALM), Adickesallee 40, D-6000 Frankfurt/ Main (telex 41 1 475) 8 . Method of mobilizing the product : the Community market 9 . Characteristics of the goods :  flour of fair and sound merchantable quality, free from abnormal smell and pests  moisture : 14 % maximum  protein content : 10-5 minimum (N x 6-25 on dry matter)  ash content : 0-62 % maximum referred to dry matter 10 . Packaging :  in new bags (') :  jute sacks of a minimum weight of 600 g  net weight of the bags : 50 kilograms  marking on the bags in letters at least 5 cm high : 'FARINE DE FROMENT / DON DE LA COMMUNAUTÃ  Ã CONOMIQUE EURO ­ PÃ ENNE / POUR DISTRIBUTION GRATUITE Ã HAITI' (') Since the goods may be rebagged, the successful tenderer must provide 2 % of empty bags of the same quality as those containing the goods, with the marking followed by a capital 'R '. No L 268/36 Official Journal of the European Communities 17. 9 . 82 followed by : Lot 1 : 'CATHWEL / 80103 / PORT-AU-PRINCE' (300 tonnes), 'DWHH / 82800 / PORT-AU-PRINCE* (50 tonnes), 'CARITAS NEERLANDICA / 80300 / PORT-AU-PRINCE' (200 tonnes), 'CARITAS GERMANICA / 80400 / PORT-AU-PRINCE' (400 tonnes), 'PROTOS / 81500 / PORT-AU-PRINCE' (125 tonnes); Lot 2 : 'DWHH / 82802 / PORT-AU-PRINCE' (50 tonnes), 'CARITAS NEERLANDICA / 80302 / PORT-AU-PRINCE' (200 tonnes), 'CARITAS GERMANICA / 80402 / PORT-AU-PRINCE' (400 tonnes) ; Zo/ J : 'PROTOS / 81502 / PORT-AU-PRINCE' ( 125 tonnes), 'CARITAS NEERLANDICA / 80304 / PORT-AU-PRINCE' (200 tonnes), 'CARITAS GERMANICA / 80404 / PORT-AU-PRINCE' (400 tonnes) ; Zo/ 4 : 'CARITAS NEERLANDICA / 80306 / PORT-AU-PRINCE' (200 tonnes), 'CARITAS GERMANICA / 80406 / PORT-AU-PRINCE' (400 tonnes) ; Lot 5 ; 'CARITAS NEERLANDICA / 80308 / PORT-AU-PRINCE' (200 tonnes), 'CARITAS GERMANICA / 80408 / PORT-AU-PRINCE' (400 tonnes). 1 1 . Port of shipment : Community port having regular links with the receiving country 1 2. Delivery stage : fob 13 . Port of landing :  14. Procedure to be applied in order to determine supply costs : tendering 15 . Deadline for the submission of tenders : 12 noon on 28 September 1982 1 6 . Shipment period : Lot 1:15 October to 15 November 1982 Lot 2:1 to 31 December 1982 Lot 3 : 1 to 28 February 1983 Lot 4:1 to 30 April 1983 Lot 5:1 to 30 June 1983 17 . Security : 12 ECU per tonne 18 . The successful tenderer shall supply to the beneficiary, on delivery, the following docu ments (in French) :  certificate of origin  phytosanitary certificate  consular invoice drawn up by the Haitian Consulate 17. 9 . 82 Official Journal of the European Communities No L 268/37 ANNEX II 1 . Programme : 1982 2. Recipient : (CRS, Deutsche Welthungerhilfe, Caritas Neerlandica, Caritas Germanica, Protos) 3 . Place or country of destination : Haiti 4. Product to be mobilized : rolled oats 5 . Total quantity : 2 900 tonnes (5 000 tonnes of cereals) 6 . Number of lots : five Lot 1 : CRS 500 tonnes 80 tonnes 200 tonnes 200 tonnes 125 tonnes Deutsche Welthungerhilfe Caritas Neerlandica Caritas Germanica Protos 1 105 tonnes Lot 2 : Deutsche Welthungerhilfe Caritas Neerlandica Caritas Germanica 70 tonnes 200 ^ tonnes 200 tonnes 470 tonnes 125 tonnes 200 tonnes 200 tonnes 525 tonnes Lot 3 : Protos Caritas Neerlandica Caritas Germanica Lot 4 : Caritas Neerlandica Caritas Germanica Lot 5 : Caritas Neerlandica Caritas Germanica 200 tonnes 200 tonnes 400 tonnes 200 tonnes 200 tonnes 400 tonnes 7. Intervention agency responsible for conducting the procedure : Bundesanstalt fÃ ¼r landwirtschaftliche Marktordnung (BALM), Adickesallee 40, D-6000 Frankfurt/ Main (telex 411 475) 8 . Method of mobilizing the product : the Community market 9 . Characteristics of the goods : Production of quick-cooking oat flakes : Raw oats : First quality high-density oats Cleaning and preparation : Oats to be cleaned of extraneous matter, debittered and stabilized by treatment with steam Hulling : Oats to be size-classified and hulled . After separation of husks, oat kernels to be scoured and polished Groats : Oat kernels to be cut, sorted and air-cleaned. Groats dampened and pre-cooked with steam, then rolled to flakes Quality of oat flakes : humidity : less than 1 2 % ash content : less than 2-3 % of dry matter crude fibre : less than 1 -5 % of dry matter husk content : less than 010% of dry matter protein content : not less than 14% of dry matter No L 268/38 17. 9 . 82Official Journal of the European Communities 10 . Packaging :  in bags (') :  bag composition :  four bags of Kraft paper, of a strength corresponding to a weight of at least 70 g/m2  one interposed bag made of tarred paper of a strength corresponding to a weight of at least 140 g/m2  one double-bound polyethylene internal pocked at least 0-06 mm thick  top and bottom seals of bag to be pasted  net weight of the bags : 25 kilograms  marking on the bags (in letters at least 5 cm high) : 'FLOCONS D'AVOINE / DON DE LA COMMUNAUTÃ  Ã CONOMIQUE EUROPÃ ENNE / POUR DISTRIBUTION GRATUITE Ã HAITI' followed by : Lot 1 : 'CATHWEL / 80104 / PORT-AU-PRINCE' (500 tonnes), 'DWHH / 82801 / PORT-AU-PRINCE (80 tonnes), 'CARITAS NEERLANDICA / 80301 / PORT-AU-PRINCE' (200 tonnes), 'CARITAS GERMANICA / 80401 / PORT-AU-PRINCE (200 tonnes), 'PROTOS / 81501 / PORT-AU-PRINCE' ( 125 tonnes); Lot 2 : 'DWHH / 82803 / PORT-AU-PRINCE' (70 tonnes), 'CARITAS NEERLANDICA / 80303 / PORT-AU-PRINCE' (200 tonnes), 'CARITAS GERMANICA / 80403 / PORT-AU-PRINCE' (200 tonnes) ; Lot 3 : 'PROTOS / 81503 / PORT-AU-PRINCE (125 tonnes), 'CARITAS NEERLANDICA / 80305 / PORT-AU-PRINCE' (200 tonnes), 'CARITAS GERMANICA / 80405 / PORT-AU-PRINCE' (200 tonnes) ; Lot 4 : 'CARITAS NEERLANDICA / 80307 / PORT-AU-PRINCE' (200 tonnes), 'CARITAS GERMANICA / 80407 / PORT-AU-PRINCE (200 tonnes) ; Lot 5 : 'CARITAS NEERLANDICA / 80309 / PORT-AU-PRINCE' (200 tonnes), 'CARITAS GERMANICA / 80409 / PORT-AU-PRINCE' (200 tonnes). 1 1 . Port of shipment : Community port having regular links with the receiving country 1 2. Delivery stage : fob 13 . Port of landing :  14. Procedure to be applied in order to determine supply costs : tendering 15. Deadline for the submission of tenders : 12 noon on 28 September 1982 16 . Shipment period : Lot 1:15 October to 15 November 1982 Lot 2 : 1 to 31 December 1982 Lot 3:1 to 28 February 1983 Lot 4:1 to 30 April 1983 Lot 5 : 1 to 30 June 1983 17. Security : 12 ECU per tonne 18 . The successful tenderer shall supply to the beneficiary, on delivery, the following docu ­ ments (in French) :  certificate of origin  phytosanitary certificate  consular invoice drawn up by the Haitian Consulate (') Since the goods may be rebagged, the successful tenderer must provide 2 % of empty bags of the same quality as those containing the goods, with the marking followed by a capital 'R'.